USCA4 Appeal: 22-1186      Doc: 16         Filed: 07/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1186


        WILLIAM WHITTMAN,

                            Plaintiff - Appellant,

                     v.

        ASSOCIA, ASSOCIATIONS, INC.; CMC, (Community Management
        Corporation); WOODBURN VILLAGE CONDOMINIUM UNIT OWNERS
        ASSOCIATION AND/OR WOODBURN VLG CONDO UNIT OWNERS, (The
        Association),

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:21-cv-00077-RDA-TCB)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        William Whittman, Appellant Pro Se. Michelle Benitez Jessee, Hanover, Maryland,
        William Leonard Mitchell, II, ECCLESTON & WOLF, PC, Fairfax, Virginia, for
        Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1186         Doc: 16      Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

               William Whittman appeals the district court’s order granting Defendants’ motion

        under Fed. R. Civ. P. 12(b)(6) and dismissing his complaint. We have reviewed the record

        and find no reversible error. Accordingly, we affirm for the reasons stated by the district

        court. Whittman v. Associa, Ass’ns, Inc., No. 1:21-cv-00077-RDA-TCB (E.D. Va. Jan. 21,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2